Citation Nr: 0333423	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome with spondolytic changes of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted an increase in disability 
rating to 20 percent for the veteran's intervertebral disc 
syndrome with spondolytic changes of the lumbar spine.  The 
veteran appealed that decision, asserting that a higher 
evaluation, inclusive of a total rating, should be assigned.


REMAND

The evidence of record shows that the veteran has been 
entitled to VA compensation benefits for intervertebral disc 
syndrome of the low back since his medical discharge from the 
United States Army in April 1983.  In July 2001, the veteran 
requested the assignment of a higher disability rating for 
his back disorder due to an increase in severity of his pain 
causing interference with his ability to work.  Throughout 
the course of this appeal, the veteran has reported being 
unable to work due to pain and the use of narcotic pain 
medication, but he has not formally filed a claim for a total 
rating based on individual unemployability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is important to note 
that the loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The evidence of record consists of medical treatment records 
dated through October 2002, a VA examination report dated in 
December 2001, and the veteran's assertions that he is unable 
to work because of back pain and limitation caused by the use 
of required pain medication.  He reported in November 2002 
that he had been hospitalized for two weeks due to back pain, 
but those records have not been obtained and associated with 
the veteran's claims folder.  

In November 2002, the veteran requested that his appeal be 
reviewed by a Decision Review Officer and that a hearing be 
set before such an officer.  Additionally, the veteran 
requested in his VA Form 9, Appeal to Board of Veterans' 
Appeals, that he be scheduled for a hearing before the Board 
at the regional office.  Although the veteran was scheduled 
for a hearing before the Decision Review Officer and failed 
to appear in January 2003, this does not satisfy the 
veteran's request for a hearing before the Board and the 
record does not show that the veteran has withdrawn his 
request for a hearing before the Board.

Given the evidence of record, the Board finds that this 
matter must be remanded in order to obtain additional medical 
evidence so that the veteran's back disability may be rated 
properly, including consideration of any functional 
limitation with respect to his ability to work.  This matter 
must also be remanded so that the veteran may be scheduled 
for the hearing before the Board that he requested in his VA 
Form 9.


Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all Veterans Claims 
Assistance Act (VCAA) notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. 
Sections 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.  

2.	The RO should obtain any and all 
treatment records from the VAMC 
Danville from November 2002 to the 
present, including records of a 
November 2002 hospitalization, and 
associate those records with the 
veteran's claims folder.

3.	The RO should determine if the veteran 
still desires a hearing before the 
Board at his local VA office.  If he 
does, the RO should schedule the 
requested hearing.

4.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for an orthopedic examination 
to determine the severity of his back 
disability.  The examiner should 
perform any and all required clinical 
and diagnostic testing to determine 
the veteran's level of functional 
limitation and render an opinion as to 
the level of any such limitation and 
its impact upon the veteran's 
employability.  The examiner should 
also render an opinion, based on his 
observations and a complete review of 
the veteran's treatment records, as to 
the impact of the veteran's use of 
prescribed medications on his ability 
to perform gainful employment.  All 
opinions rendered should be supported 
by complete rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to perform additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




